DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-18, 21, 22, 24, and 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest wherein the nitrogen doped carbon hardmask has a relative thickness loss between about 0.075% and 0.25% and a bow of the nitrogen doped carbon hardmask is about 30 um to about 40 um as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest an atomic nitrogen composition of about 1% nitrogen 3Application No. 16/853,283Docket No.: 44017501 US01 After Final Office Action of October 13, 20211016.110907 to about 16% nitrogen, and a change in a thickness of the nitrogen doped carbon hardmask for an outer 20 mm of a radius of the nitrogen doped carbon hardmask is about 55 nm to about 25 nm as required by amended independent claim 11.
The search of the prior art does not disclose or reasonably suggest wherein the
nitrogen doped carbon hardmask has an atomic nitrogen composition of about 3% nitrogen to about 10% nitrogen and a change in a thickness of the nitrogen doped carbon hardmask for an outer 20 mm of a radius of the nitrogen doped carbon hardmask is about 55 nm to about 25 nm as required by independent claim 24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/30/2021, with respect to claims 1-6, 8-18, 21, and 22 have been fully considered and are persuasive.  The previous rejections of claims have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891